DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1-23 have been canceled and new claims 24-42 have been added as requested in the preliminary amendment filed August 5, 2020. Following the amendment, claims 24-42 are pending in the present application.

2.	Claims 24-42 are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) filed 08/05/2020 and 10/20/2021 have been considered and the references therein are of record.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in this application as well as in parent Application No. 13/514,825, filed on 06/27/2012.

Claim Objections
5.	Claims 28 and 41 are objected to because of the following informalities:  
In claim 28, there appears to be a space in the number “4 7.4” (sic).  
In claim 41, there appears to be a space in the acronym “F ACS” (sic) in the fifth line of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



6.	Claims 24-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural phenomenon without significantly more. Applicant is directed to the updated 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) for analysis of the present claims. 
According to 2019 PEG, the answer to Step 1 is yes, the claim is directed to a series of steps and is a process and, therefore, a statutory category. 
Claims 24 and 42, and dependent claims thereof, recite methods for the diagnosis in a human subject of Alzheimer's disease (AD) or mild cognitive impairment (MCI), or for distinguishing AD from MCI, wherein diagnosis or distinguishing between AD and MIC is based on a comparison between measured levels of one or more biomarkers (amyloid-beta (A) peptides) in a subject sample to reference levels of the biomarkers. The limitations of “comparing” the measured concentration of the A peptides to a reference value and “diagnosing” AD or MCI, or “distinguishing AD from MCI”, as drafted and under their broadest reasonable interpretations, cover performance of the limitations in the mind, and thus fall within the “Mental Processes” grouping of abstract ideas.  Additionally, the limitation of diagnosing AD or MCI, or distinguishing between the two based on the level(s) of one or more biomarkers recites a natural phenomenon correlation between level of a biomarker and the presence of disease, which is a judicial exception.  Therefore, the answer to Step 2A, Prong 1, is also yes. The claims recite the judicial exceptions of an abstract idea and a natural phenomenon.  
These judicial exceptions are not integrated into a practical application. In particular, the claims only recite two additional elements – providing a blood sample from a subject and measuring the concentration of one or more A peptide levels in the sample – which are then used to perform the “comparing” and “diagnosing” steps. However, these steps must be performed in order to perform the diagnostic method, and therefore are considered data gathering steps. Accordingly, this additional elements do not integrate the abstract idea/natural correlation phenomenon into a practical Step 2A, Prong 2, is no, the judicial exception(s) is/are not integrated into a practical application.
Finally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of measuring the concentration of A1-40 or A1-42 in a blood sample amounts to routine and conventional activity that is performed by those of ordinary skill in the art in order to apply the natural correlation.  In particular, techniques for the measurement of A peptides in blood samples, such as the techniques recited in claim 41, were routine and conventional at the time of invention. The specification, for example, indicates that these techniques are routine and conventional in stating that “[a]ny method suitable for the determination of peptides can be used in the present invention”, and goes on to list the techniques recited in claim 41 (see paragraph spanning pp. 24-25). Moreover, at pp. 2-3, the specification states that “[m]any different assays have been used to determine the levels of amyloid beta peptides in biological samples”, and goes on to cite multiple prior art references teaching the various assay techniques. For example, the prior art references of Kuo et al. (BBRC, 2000, 268:750-756), Reger et al. (Neurology, 2008, 70(6):440-448), Sarasa-Barrio (US 2009/0035790 A1), Slemmon et al. (J. Chromatography B, 2007, 846:24-31; listed on 10/202/2021 IDS), and Fukumoto et al. (Arch. Neurol. 2003, 60(7):958-964; listed on 08/05/2020 IDS) all demonstrate the use of immunoassay techniques to measure A peptides in blood samples.
Additionally, the use of protein solubilizing agents in the determination of A peptide levels in blood was routine and conventional, since there was a general recognition in the prior art that A peptides must first be dissociated from macromolecular components in blood (i.e., blood cells, platelets, other proteins, etc.) prior to quantification of the peptides.  This well-understood, routine and conventional principle in the prior art is acknowledged by the instant applicant, for instance at p. 3, lines 14-19. 
 peptides are naturally sequestered in the plasma by plasma proteins, lipoproteins, blood cells (erythrocytes) and platelets, and therefore that accurate measurement of A in blood requires first liberating bound A peptides from these plasma macromolecules (see Kuo et al. 2000; cited above).  This is exemplified, for instance, by Reger et al. (2008), who teaches that protein solubilizing agents, such as detergents, are added to plasma samples to increase the recovery of A from the plasma (see p. 443, right column). The step of contacting a blood sample with a protein solubilizing agent prior to measuring the concentration of one or more A peptides in the sample is also demonstrated by Slemmon et al. (2007) and by Fukumoto et al. (2003). Each of these references used agents that not only were well-known for their solubilizing effect on A peptides, but also the agents are consistent with the definition for, and examples of, protein solubilizing agents provided in the instant specification at pp. 14-16. For example, Kuo used formic acid, Reger used detergents (Tween-20 and Triton-X 100), Slemmon used guanidine hydrochloride, and Fukumoto used CHAPS.  
Accordingly, when all of the elements are considered, both individually and in combination, the claims as a whole do not amount to significantly more than the judicial exception(s).  Therefore, the answer to Step 2B is no, the claims are not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

24-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for measuring the concentration of an amyloid beta (A) peptides in a blood sample obtained from a subject, does not reasonably provide enablement for diagnosing the subject as having Alzheimer's disease (AD) or Mild Cognitive Impairment (MCI), or for distinguishing AD from MCI in a subject as broadly encompassed by the claimed invention.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
Breadth of the claims
Claims 24-41 are drawn to methods for the diagnosis in a human subject of Alzheimer's disease (AD) or mild cognitive impairment (MCI), or for distinguishing AD from MCI comprising: (i) measuring one or both of A1-40 (2ab40) and A1-42 (2ab42) in a blood sample, (ii) comparing the measured concentration of 2ab40 and/or 2ab42 to a corresponding reference value; and (c) diagnosing AD or MCI, or distinguishing AD from MCI when the measured concentration is greater than the reference value.  Dependent claim 32 further comprises measuring one or more additional concentrations of A peptides in the blood samples (3ab40 and/or 3ab42). 
Claim 42 is drawn to a method to diagnose a human with AD comprising providing a cell-free fraction of a blood sample from the subject, wherein the subject presents with signs or symptoms of AD, contacting the sample with a protein solubilizing agent, measuring the concentration of one or both of A1-40 (2ab40) or A1-42 (2ab42); comparing the measured concentration to a reference value; and diagnosing the subject with AD because the subject presents with symptoms and signs of AD and because at least one of the measured concentrations is greater than the reference value.  
 peptides in the blood and comparing these concentrations to values determined based upon the data disclosed in the present specification.
Given that AD can take years or even decades to develop prior to the appearance of prominent symptomology, wherein such symptoms can often overlap greatly by what is commonly considered age-related cognitive decline, a patient may therefore have some signs or symptoms of AD for many years yet still be considered "normal".  Thus, the broadest reasonable interpretation (BRI) of a human subject presenting with signs or symptoms of AD in claim 42 reads upon any subject having normal, age-related memory decline.
Note also that in claim 42, the concentration of “the aggregate of A1-40 (or A1-42) free in the cell-free fraction of the blood sample and A1-40 (or A1-42) associated with macromolecular components present in the cell-free fraction of the blood sample” simply reads upon the total concentration of A1-40 or A1-42 in diluted plasma, because plasma is a cell-free fraction of blood and the combination of A peptides free in plasma and A peptide associated with blood components is equivalent to the total amount of A1-40 (or A1-42) in the plasma sample.
Nature of the invention and Presence or absence of working examples
In contrast to the vast breadth of the claimed invention, what is provided in the specification is quite narrow. The nature of the invention is the designation of A peptide reference concentrations in blood plasma, which are either direct measurements or calculated measurements, as cut-off values for determining whether or not a person has Alzheimer’s disease or mild cognitive impairment (MCI). The reference values are based upon the results of a study conducted by applicant.  The instant specification provides findings on plasma A levels from ~16 patients with AD, ~8 patients with MCI, and 16 healthy controls (see p. 57 and Table 8).  From this data, applicant has ascribed criteria in the form of cut-off values for particular A peptide species in plasma, or calculated combinations of Apeptides, measured in the different components of blood (i.e., plasma, cell-bound fraction (CB; 3ab40, 3ab42)) or processed differently (i.e., 
Inter-laboratory reproducibility between three laboratories and intra-assay reproducibility were also tested on selected samples. Applicant indicates that inter-laboratory reproducibility was good; however, intra-assay reproducibility appeared to be low with coefficients of variation (CV) of 4.31, 5.83 and 8.34 for each of three different labs (Table 6).
The instant application therefore is limited to an alleged association between the concentrations of particular A peptide species determined in particular fractions of blood samples and different already-diagnosed groups of patients (AD and MCI). 
Amount of direction or guidance provided
The instant disclosure describes an ELISA sandwich assay method for determining concentrations of A peptides within a blood sample.  The specification also describes and tests various methods for preparing blood samples for measurement, such as the dilution of plasma samples, removal of macromolecules from blood (IgG and albumin), use of sonication, and testing the effects of different salts, BSA or denaturing conditions. 
Relative skill of those in the art
The relative skill of those in the art is high, generally at a postgraduate level, such as a person having a master’s degree, an MD, a PhD or other skilled clinician.
Predictability or unpredictability in the art, and State of the prior art
The state of the art generally recognizes that the use of A peptide levels as diagnostic biomarkers of AD or MCI is unpredictable. Moreover, the development of reliable and specific biomarkers for the pre-mortem diagnosis of dementia and neurodegenerative disorders has been elusive.  As indicated by the present application, the prior art recognizes the limitations of using amyloid- (A) peptide levels in blood as a biomarker for Alzheimer's disease diagnosis or monitoring (see, for instance pp. 2-3). 
As indicated by applicant in the response filed 12/22/2016 in parent Application No. 13/514,825, the prior art indicates that there is no correlation between levels of A40 and A42 peptides in blood and either predicting the risk of AD or diagnosing AD.  Notably, Kuo et al. (BBRC, 2000; cited above) found no significant difference in plasma  levels between AD and control cases. Fukumoto et al. (2003; cited above) teaches that the plasma concentrations of A40 and A42 were not sensitive or specific for the clinical diagnosis of MCI or AD.  Note this study contained 4-9 times the number of subjects in each diagnostic category (146 AD, 37 MCI, 92 control) as the studies within the instant application. According to Fukumoto, the primary influence on plasma A40 and A42 levels is age rather than diagnosis, with higher A40 and A42 levels in older patients regardless of diagnostic category (see p. 962, right column).  
Tamaoka et al. (J. Neurol. Sci. 1996, 141:65-68; listed on 08/05/2020 IDS) measured A levels in plasma from 28 patients with sporadic AD, 40 patients with different neurological disorders with dementia, and 40 healthy controls.  The authors concluded that the plasma levels of A40 and A42 are similar in control subjects and patients suffering from sporadic AD.  Similar results were obtained by Kosaka et al. (Neurology, 1997, 48:741-745), who found that plasma levels and ratios of A40 and A42(43) in sporadic AD patients (n=44), regardless of the stage of the disease, were indistinguishable from those of non-AD neurologic disease controls (n=22) and non-demented control individuals (n=15).  A study by Vanderstichele et al. (Amyloid, 2000, 7:245-258; listed on 08/05/2020 IDS) that looked at the levels of A42 in CSF, plasma and urine in 12 healthy controls, 39 AD patients, 6 patients suffering from Lewy body dementia, 10 patients with other types of dementia and 9 patients with other neurological pathologies showing no dementia, found no diagnostic correlation between A42 levels, disease, sex or MMSE results in any of the sample types. And Lopez et al. (Neurology, 2008, 70(19): 1664-1671) teaches that plasma levels of A are not useful biomarkers for AD as they are not predictive of AD after controlling for age and other risk factors.
Consistent with the noted unpredictability in the art, the instant specification also demonstrates that there is overlap in the concentrations of the different A peptides among the diagnostic groups. Table 8 specification shows that for a given A marker, such as A 2ab40 (DP A1-40), the range for healthy control subjects (21.4 - 104.3) substantially overlaps with the lower end of the range for AD patients (12.0-645.7) as well as for MCI patients (54.5-339.6).  Further, it is noted that many of the claimed reference values overlap with each other to the extent that it would not be predictable to 1-42) concentration of 65 pg/ml, it would not be clear whether the patient had AD or MCI, or whether the patient had any disorder at all given that the concentration for 2ab42 for healthy control subjects is disclosed to range from 20.5 to 78.6 pg/ml (see Table 8).  
Additionally, the very small sample size of patients having AD in the present application leads to unpredictability with respect to interpretation of the data.  The problems of having small sample sizes, particularly in the field of neuroscience, are discussed by Button et al. (Nat. Rev. Neurosci. 2013, 14:365-376), who indicate at p. 365 (right column) that:
Three main problems contribute to producing unreliable findings in studies with low power, even when all other research practices are ideal. They are: the low probability of finding true effects; the low positive predictive value (PPV)… when an effect is claimed; and an exaggerated estimate of the magnitude of the effect when a true effect is discovered. 
Thus, given the unpredictability with respect to small sample size, the evidence of record is not sufficient to support the claimed assertions that the concentration of A40 and/or A42 peptides, or combination of peptides, in blood plasma is diagnostic of AD or MCI specifically or of distinguishing AD from a stage prior to AD.
	Finally, with respect to the intra-assay reproducibility and inter-laboratory reproducibility of determining the absolute levels of A40 and A42 peptides within plasma samples, Okereke et al. (J. Alzheimer's Disease, 2009, 16:277-285) evaluated the performance of five different assay protocols by several U.S. research laboratories (see Table 1 at p. 279). Note that Protocol B of Okereke is highly similar to the ELISA method utilized by the instant application. Okereke report that while intra-assay CVs were moderate to low, there were large differences in the absolute A concentrations across lab protocols (see Table 2).  For example, mean A40 levels ranged from a low of 127.1 pg/ml to a high of 625.8 pg/ml for the same tested samples across the different  peptides in plasma using different assay protocols, and the subsequent unpredictability of using these measurements to infer disease status or else diagnose AD or MCI. 
Quantity of experimentation necessary
Applicant has thus extrapolated the findings on A peptide concentrations in plasma samples from a small test group of AD and MCI patients into a method for the diagnosis of AD or MCI.  However, the claims are not limited to a particular assay method and the art recognizes unpredictability with respect to determination of absolute levels of A peptides using different laboratory protocols. Even if a particular protocol were to be recited by the claims in detail, it is noted that a highly similar assay to the ELISA used by the instant application, when used by different research groups, found markedly different concentrations of A40 and A42 peptides in healthy control (HC) subjects compared to the levels in HCs determined in the instant application.
Accordingly, one of skill in the art using the present broadly claimed diagnostic methods would not have had a reasonable expectation that a calculated concentration of A40 and/or A42 peptides would be predictive of a diagnostic determination. Undue experimentation would therefore be required to perform the diagnostic methods as presently claimed in their full scope.
The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.  In view of the breadth of the claims encompassing the diagnosis/detection of AD or MCI, or of distinguishing AD from MCI, the lack of guidance and working examples provided in the specification directed to such, the high level of unpredictability as discussed in the specification and prior art and shown in the instant specification given the overlapping reference values for particular A peptide levels and disease status, and the amount of required experimentation, it is the examiner’s position that undue experimentation would be necessary for a skilled artisan to practice the claimed invention in its full scope.


Conclusion
8.	No claims are allowed.

9.	This is a Continuation of applicant's earlier Application No. 13/514,825.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649